[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON DEFENDANTS' APPLICATION FOR DISCHARGE OF LIS PENDENS FILED BY PLAINTIFF
The Defendants have filed this Application for Discharge of the Lis Pendens upon real estate of the Defendants located in Canton, Connecticut. The subject Lis Pendens, dated September 13, 2001, was filed by Gary J. Greene, Esq., attorney for the plaintiff and recorded in Volume 258 at Page 843. The hearing on this Application was heard before the Court on the morning of October 19, 2001, and was argued by respective counsel for the parties. At the hearing, plaintiff's counsel filed as Exhibit A a copy of the Lis Pendens, and as Exhibit B a copy of the Plaintiff's Complaint in the underlying action having a return date of November 6, 2001.
Defendants' counsel has argued that the "contract" upon which the Lis Pendens is based does not bear any signature of the Defendants, and thus is not enforceable. The Court concurs. General Statutes Sec. 52-550(a) provides in such a case that "[n]o civil action may be maintained . . . unless the agreement, or a memorandum of the agreement, is made in writing and signed by the party. . . ." The requirement of the parties' signature in a case such as this is supported by McNeil v. Riccio,45 Conn. App. 466, 469 (1997). See, also, General Statutes Sec. 47-5(a).
Attached to the filed Exhibit B are copies of two documents. The first, sent by the Defendants to David Somers, a member of the CT Page 14470 plaintiff, is dated May 7, 2001, but is not signed. The second, dated May 8, 2001, is sent by the plaintiff to the Defendants and is signed by David M. Somers. As hereinabove set forth, the unsigned May 7, 2001 document is unenforceable. Even if in some way that document were enforceable, plaintiff's May 8, 2001 response contains additional provisions, and thus at best could be only a counteroffer.
Defendants' Application for Discharge of the Lis Pendens is granted.
October 19, 2001
SUPERIOR COURT
By _________________ David L. Fineberg Superior Court Judge